[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de: PLAINTIFF'S MOTION FOR CLARIFICATION (112) CT Page 1626
The plaintiff's motion is granted to enable the court to clarify paragraph 11 of orders in the judgment.
Ballantine's Law Dictionary defines retain as "to continue to hold; to keep. " Webster's New World Dictionary defines retain as "1. to hold or keep in possession."
Both parties laid claim to both policies of life insurance. The court's orders are clear. The defendant retains ownership, i.e. holds or keeps, just as the plaintiff retains ownership, i.e. holds or keeps. There is no scribner's (sic) error or scrivener's error. The defendant is the owner of the $244,748. policy, and the plaintiff shall execute any documents necessary to carry out the order.
/s/ Harrigan, J. _____________________ HARRIGAN